McMurray, Presiding Judge.
William Terry Springs filed a petition for legitimation of Lana M. Gray Darby’s (“the mother”) minor child, alleging “it would be in the best interest of his [child] that a pattern of regular visitation be established.” The mother denied the material allegations of this petition, asserted a claim for termination of Springs’ parental rights, and the mother’s husband, Gregory Scott Darby, filed a petition to adopt the minor child. After a hearing, the trial court entered an order granting Springs’ petition for legitimization, denying the mother’s claim for termination of Springs’ parental rights and denying Gregory Scott Darby’s adoption petition. The trial court reserved ruling on the issues of custody and visitation. The mother and Gregory Scott Darby filed this direct appeal. Held:
Springs has filed a motion to dismiss this appeal based on the mother’s and Gregory Scott Darby’s failure to obtain a certificate of immediate review from the trial court’s interlocutory order as required by OCGA § 5-6-34 (b).
“ ‘[A] party seeking appellate review from an interlocutory order must follow the interlocutory-application subsection, OCGA § 5-6-34 (b), seek a certificate of immediate review from the trial court, and comply with the time limitations therein.’ Scruggs [v. Ga. Dept. of Human Resources, 261 Ga. 587, 589 (408 SE2d 103)].” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213). The trial court’s order in the case sub judice is interlocutory because it reserves ruling on the issues of custody and visitation. However, neither the mother nor *428Gregory Scott Darby obtained a certificate of immediate review from the trial court as required by OCGA § 5-6-34 (b). This appeal must therefore be dismissed as premature. See Bailey v. Bailey, 266 Ga. 832, 833, supra.
Decided January 30, 1997.
Robert J. Erb, for appellants.
Donaldson, Herndon, Bell & Metis, James C. Metis III, for appellee.

Appeal dismissed.


Ruffin, J., and Senior Appellate Judge Harold R. Banke concur.